DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2010/0248826) in view of Nagasaka et al. (hereinafter “Nagasaka”, US 2007/0078918).
Regarding claims 1, 13 and 19, Kikuchi teaches a method for determining a posture of a virtual object in a virtual environment (0017 lines 1-6), applied to an electronic device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method (0032 lines 1-17), an electronic device (0003 lines 1-4) comprising memory (Fig. 1: 12) and one or more processors (0032 lines 1-17), the memory storing a plurality of computer programs that, when executed by the one or more processors, cause the electronic device to perform a plurality of operations including (0018 lines 1-14), and a non-transitory computer readable storage medium storing computer-readable instructions that, when executed by one or more processors of an electronic device, cause the electronic device to perform operations including (0018 lines 1-14) comprising: 
in which collision detection of a virtual player character object is determined); 
determining a normal direction of the virtual object relative to the ground and the ground on which the virtual object is located (0038 lines 16-22 and Fig. 3: 30d, in which the virtual character object is determined to be close to the ground in a down direction, thereby the character is oriented in a downward direction(‘down, ‘crawl’, etc.) normal to the ground surface); 
determining a ground-hugging posture of the virtual object in the virtual environment according to the normal direction (Fig. 3: 30d: ‘down’, 30e: ‘crawl’); and 
rendering the virtual object in the virtual environment according to the ground-hugging posture (0038 lines 16-22 and Fig. 3: 30d, 30e). However, Kikuchi fails to teach determining at least one sampling point of the virtual object, the sampling point being a point used for performing collision detection, and determining a normal direction of the virtual object at least one sampling point. Nagasaka teaches determining at least one sampling point of the virtual object, the sampling point being a point used for performing collision detection (0073 lines 1-10), and determining a normal direction of the virtual object at least one sampling point (0073 lines 1-10 and Fig. 4: ‘Pa’, in which the a vector representative of the normal direction of an object’s collision with a surface at a given point ‘Pa’). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual object of Kikuchi in view of the collision detection of Nagasaka because this modification would reduce discontinuities between an object and a surface during collision with 
Regarding claims 12 and 18, Kikuchi teaches wherein the ground comprises at least one of a region having a gradient, a cambered region, a sunken region (0013 lines 10-19 and Fig. 2B), and a protruding region.

Allowable Subject Matter
In regards to claims 2-11, 14-17 and 20, though Kikuchi teaches collision detection of an object in relation to a ground surface (0038 lines 16-33), Kikuchi fails to teach the limitations of claims 2-11, 14-17 and 20. Therefore, claims 2-11, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699